      Case 1:15-cv-00211-LGS-SDA Document 840 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :   15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :        ORDER
                           -against-                         :   (Defendants’ MIL 8)
                                                             :
THE TRIZETTO GROUP, et al.,                                  :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. (“TriZetto”) and Cognizant

Technology Solutions Corp. (“Cognizant,” together with Trizetto, “Defendants”) move in limine

(Dkt. No. 720) to preclude Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores

Mauritius Limited and Syntel, Inc. (together, “Syntel”) from offering evidence regarding Project

Koala.

         Syntel is not precluded from introducing evidence regarding Project Koala, a process by

which TriZetto replaced Syntel employees with non-Syntel employees between March 2014 and

February 2015. This evidence is relevant to Defendants’ asserted damages for its breach of

contract counterclaim, alleging that Syntel breached the Master Service Agreement’s staffing

provisions for failure to adequately staff projects in late 2014 and 2015, and to Syntel’s

affirmative defense that Defendants failed to mitigate their damages. The evidence is also

relevant to any argument by TriZetto that it had no intention of ending its relationship with

Syntel. Project Koala relates to TriZetto’s own staffing decisions regarding Syntel employees

during a time period that overlaps with Syntel’s alleged failure to provide adequate staffing

following Cognizant’s acquisition of TriZetto. Syntel represents that this evidence will show
      Case 1:15-cv-00211-LGS-SDA Document 840 Filed 09/30/20 Page 2 of 2




that TriZetto anticipated and intended for significant changes in Syntel staffing, bearing on the

extent of damages based on Syntel’s alleged failure to provide adequate staffing, and will also

rebut any argument by TriZetto that it had no intention of ending the relationship given the

existing plan to replace Syntel staff. Defendants argue that Project Koala cannot be relevant to

Syntel’s staffing after Cognizant’s acquisition because Project Koala began seven months before

the acquisition, replaced Syntel staffers so that TriZetto could not accuse Syntel of removing

those staffers and was a good faith effort to prevent Syntel from pulling resources. These

arguments can be made before the jury. Furthermore, that the Court dismissed Syntel’s breach

of contract claim based on the non-solicitation provision -- the claim for which Syntel initially

sought evidence related to Project Koala -- does not bear on the relevance of this evidence for

other purposes.

       The probative value of such evidence outweighs any danger of undue prejudice or

confusion. See Fed. R. Evid. 401, 403. Defendants argue that risk of prejudice and confusion is

high if the jury draws improper conclusions regarding Project Koala, namely that Project Koala

was an effort to poach employees from Syntel. Any introduction of evidence related to Project

Koala is limited to addressing Defendants’ asserted damages for breach of contract and for

rebuttal regarding TriZetto’s assertion that TriZetto intended to continue a relationship with

Syntel. Any unintended prejudice or confusion can be remedied with curative or clarifying

instructions to the jury. The Court will consider any such proposed jury instruction submitted by

a party.

       For these reasons, it is ORDERED that Defendants’ motion in limine No. 8 is DENIED.

Syntel may introduce evidence relating to Project Koala.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 720.

Dated: September 30, 2020
       New York, New York
                                                 2
